Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT, dated as of April
17, 2008 (this "Amendment"), is made by and among Keltic Financial Partners, LP,
a Delaware limited partnership ("Keltic"), and Bridge Healthcare Finance, LLC, a
Delaware limited liability company ("Bridge", and together with Keltic,
individually and collectively, "Lender"), and Hudson Technologies Company, a
Tennessee corporation ("Borrower").

WITNESSETH

WHEREAS,

Borrower and Keltic are parties to that certain Amended and Restated Loan
Agreement, dated as of June 26, 2007 (as it may be amended, restated, modified
or supplemented from time to time, the "Loan Agreement"; capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Loan Agreement); and



WHEREAS

, contemporaneously with the execution of this Amendment, Keltic has assigned
one-third of its interest in and to the Loans and the Loan Documents to Bridge
pursuant to that certain Assignment and Assumption Agreement dated the date
hereof (the "Assignment Agreement") between Keltic and Bridge; and



WHEREAS,

Borrower has requested that Lender agree to certain amendments and modifications
to the Loan Agreement, including without limitation, an increase in the Maximum
Revolving Loan Amount and an extension of the Maturity Date, and Lender is
willing to do so subject to the terms and conditions set forth herein.



NOW, THEREFORE,

in consideration of the premises, the covenants and agreements contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties do hereby agree as follows:



STATEMENT OF TERMS

1. Amendments.

(a) Section 1.30 of the Loan Agreement is hereby amended by deleting from clause
(a) thereof the phrase "thirty seven and one-half (37.5)" and replacing it with
the phrase "eighty seven and one-half (87.5)".

(b) Section 1.34 of the Loan Agreement is hereby amended by deleting the date
"June 26, 2010" and replacing it with the date "June 26, 2011".

(c) Section 1.35 of the Loan Agreement is hereby amended by deleting the amount
"$10,000,000" and replacing it with the phrase "15,000,000, as such amount may
be increased to $20,000,000 pursuant to Section 2.11 hereof".

(d) Section 1.36 of the Loan Agreement is amended and restated in its entirety
as follows:

"Maximum Revolving Loan Amount

" shall mean the Maximum Facility, less the outstanding principal balance of the
Term Loans.



(e) Section 2.1(b) of the Loan Agreement is amended and restated in its entirety
as follows:

the sum of (i) up to eighty-five percent (85%) of the net face amount of
Borrower's Eligible Receivables plus (ii) up to fifty five percent (55%) of the
Value (as defined below) of Borrower's Eligible Inventory, less (iii) the
outstanding principal balance of Term Loan B. Value shall mean the lesser of
cost or the fair market value of such Inventory.

(f) Section 2.11 of the Loan Agreement is amended and restated in its entirety
as follows:

Borrower may request that Lender increase the Maximum Facility to $20,000,000
from $15,000,000. Upon satisfaction of the following conditions, as determined
by Lender in its sole discretion, Lender will increase the Maximum Facility to
$20,000,000: (a) Lender shall have received credit approval from each of its
respective credit committees, (b) Borrower shall have paid the fee set forth in
Section 3.8 hereof, if such fee or portion thereof is due at such time, (c) no
Default or Event of Default shall have occurred and be continuing, or would
occur in connection with or after giving effect to such increase, and (d) Lender
shall have received Allonges to the Revolving Notes which evidence such
increase.

(g) Section 3.5 of the Loan Agreement is hereby amended by deleting the amount
"$2,000" and replacing it with the amount "4,000".

(h) Clauses (a) - (c) of Section 3.7 of the Loan Agreement are amended and
restated in their entirety as follows:

(a) two percent (2.0%) of the Maximum Facility if the prepayment is made prior
to the second anniversary of the date hereof; (b) one percent (1.0%) of the
Maximum Facility if the prepayment is made after the second anniversary of the
date hereof but prior to the third anniversary of the date hereof; and (c) zero
percent (0.0%) of the Maximum Facility if the prepayment is made after the third
anniversary of the date hereof.

(i) Section 3.8 of the Loan Agreement is amended and restated in its entirety as
follows:

Upon increase of the Maximum Facility pursuant to Section 2.11 hereof, Borrower
shall pay Lender $75,000 as follows: (a) $37,500 at such time as the aggregate
outstanding balance of the Loans initially reaches $15,000,000, and (b) $37,500
at such time as the aggregate outstanding balance of the Loans initially reaches
$17,500,000.

2.

Representations and Warranties. To induce Lender to enter into this Amendment,
Borrower hereby represents and warrants to Lender as follows: (a) each
representation and warranty set forth in the Loan Agreement is true and correct
on and as of the date hereof ; (b) no Default or Event of Default has occurred
and is continuing as of this date under the Loan Agreement or the other Loan
Documents (c) Borrower has the power and is duly authorized to enter into,
deliver and perform this Amendment and to perform its obligations under the Loan
Agreement, as amended hereby; (d) each of this Amendment and the Loan Agreement,
as amended hereby, constitutes the legal, valid and binding obligation of
Borrower enforceable against it in accordance with its terms; and (e) that since
June 26, 2007 there have been no liens, encumbrances, security interests or
claims filed against or created in Borrower's owned property located at
Champaign, Illinois.



3.

Conditions Precedent to Effectiveness of this Amendment. The effectiveness of
this Amendment is subject to the fulfillment of the following conditions
precedent, each as determined by each Lender:



(a) Lender shall have received one or more counterparts of this Amendment duly
executed and delivered by Borrower;

(b) Lender shall have received one or more counterparts of the Agreement and
Consent of Guarantors attached to this Amendment duly executed and delivered by
each such Guarantor;

(c) Lender shall have received the following documents (i) a Secretary's
Certificate from Borrower and each Guarantor certifying the resolutions
approving the transactions contemplated by this Amendment, (ii) new Revolving
Notes and new Term Notes, (iii) Warrants to Purchase Common Stock, and (iv) and
such other agreements, documents, certificates and instruments as Lender may
reasonably require; and



(d) Lender shall have received the commitment fee referenced in Section 4 below.



4

. Commitment Fee. In consideration of Lender entering into this Amendment,
Borrower shall pay to Lender on the date hereof a commitment fee in an amount of
$75,000, plus payment of Lender's legal fees and expenses in connection with
this Amendment, including, without limitation, up to $10,000 of Bridge's legal
fees and expenses.



5. Continuing Effect of Loan Agreement.

Except as expressly amended and modified hereby, the provisions of the Loan
Agreement and the Liens granted hereunder, are and shall remain in full force
and effect, and are hereby ratified and confirmed by Borrower.



6. Release

. In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and each Guarantor, on behalf of itself/himself and
its/his successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Lender,
and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower and/or such Guarantor or any of its/his
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, the Guaranty or any of the other Loan Documents
or transactions, course of performance or course of dealing thereunder or
related thereto; provided, however, that nothing herein shall release Lender
from its obligations to Borrower under the terms of this Amendment.



7. Counterparts

. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original and all of which when taken together shall
constitute one and the same instrument. Any signature delivered by a party via
facsimile shall be deemed to be an original signature hereto.



8

. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND



CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

IN WITNESS WHEREOF,

the parties hereto have caused this Amendment to be duly executed and delivered
as of the day and year first specified above.





HUDSON TECHNOLOGIES COMPANY

 

By:/s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President and Chief Operating Officer

 

KELTIC FINANCIAL PARTNERS, LP


By: KELTIC FINANCIAL SERVICES LLC,
its general partner



 

By: /s/ John P. Reilly____________________
Name: John P. Reilly
Title: Managing Partner

 

BRIDGE HEALTHCARE FINANCE, LLC

 

By: /s/ Shawn T. Andrews

Name: Shawn T. Andrews

Title: Managing Director

 

 

AGREEMENT AND CONSENT OF GUARANTORS

Each of the undersigned guarantors, intending to be legally bound, does hereby
(a) agree to the provisions of Section 6 of the foregoing Amendment, (b) consent
to the execution, delivery and performance of the within and foregoing
Amendment, and (c) confirm and reaffirm, without setoff, counterclaim, deduction
or other claim of avoidance of any nature, the continuing effect of such
guarantor's guaranty of the Obligations after giving effect to the foregoing
Amendment.

HUDSON TECHNOLOGIES, INC.

 

By:/s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President

 

HUDSON HOLDINGS, INC.

 

By:/s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President

Dated: April 17, 2008